Citation Nr: 0632108	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-08 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the cervical spine.  

2.  Entitlement to service connection for post-operative 
residuals of herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for residuals of 
injuries to the cervical and lumbosacral spine.  

These issues were previously presented to the Board in 
October 2004 and again in January 2006; on each occasion, 
they were remanded for further development.  

In June 2004, the veteran testified before a Veterans Law 
Judge who is no longer a member of the Board.  A second 
hearing before the undersigned active Veterans Law Judge was 
afforded the veteran and his spouse in August 2006.  A copy 
of the hearing transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of 
injuries to his cervical and lumbosacral spine, allegedly 
resulting from two motor vehicle accidents sustained during 
military service.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The veteran's representative has requested a VA medical 
examination and opinion regarding the etiology of the 
veteran's neck and low back disabilities.  In McLendon v. 
Nicholson, [20 Vet. App. 79 (2006)], the U.S. Court of 
Appeals for Veterans Claims (Court) held 

the Secretary must provide a VA medical 
examination when there is (1) competent 
evidence of a current disability or 
persistent or recurrent symptoms of a 
disability, and (2) evidence establishing 
that an event, injury, or disease occurred in 
service or establishing certain diseases 
manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or 
persistent or recurrent symptoms of a 
disability may be associated with the 
veteran's service or with another service-
connected disability, but (4) insufficient 
competent medical evidence on file for the 
Secretary to make a decision on the claim.

Id at 81 (citing 38 U.S.C. § 5103A).  

In the present case, the service medical records confirm the 
veteran's involvement in motor vehicle accidents in November 
1970 and again in June 1973, after which he complained of 
neck and back pain.  X-rays, however, were negative, as was 
his service separation examination.  More recently, he has 
been diagnosed with osteoarthritis and herniated nucleus 
pulposus of the cervical and/or lumbosacral spine, and has 
submitted August 2004 and June 2006 private medical opinions 
indicating these disabilities are related to his injuries 
sustained in service.  However, these opinions were based 
solely on the veteran's self-reported history, and failed to 
take into account post-service on-the-job back injuries 
documented in his Social Security Administration records.  

Overall, the veteran has submitted sufficient evidence under 
38 U.S.C.A. § 5103A(d)(2) to warrant a VA medical examination 
and opinion, which has not yet been afforded him.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal, and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).   

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim and (2) includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The veteran should be scheduled for a 
VA orthopedic and neurological 
examination, by an appropriate 
specialist(s), in order to determine the 
existence and etiology of any current 
orthopedic disabilities of the cervical 
and lumbosacral spine.  The claims file 
should be reviewed by the examiner(s) in 
conjunction with the examination.  
Specifically, the examiner's attention is 
directed to the veteran's in-service 
motor vehicle accidents in November 1970 
and June 1973, as well as his post-
service work injury of the back, during 
the mid-80's.  The examination should 
include any tests considered necessary by 
the examiner.  After fully reviewing the 
record and examining the veteran, the 
examiner should note all current cervical 
and/or lumbosacral spine disabilities 
exhibited by the veteran, to include 
osteoarthritis and herniated nucleus 
pulposus.  For any current orthopedic or 
neurological disability of the spine 
noted, the examiner should also state 
whether it is at least as likely as not 
that such a disability began during 
military service, or is otherwise related 
to any spinal injury which had its onset 
during such service.  The medical basis 
for all opinions expressed should also be 
given.  

3.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



